288 S.W.3d 830 (2009)
STATE of Missouri, Respondent,
v.
Robert D. FRANKLIN, Appellant.
No. WD 69663.
Missouri Court of Appeals, Western District.
August 4, 2009.
Irene Karns, for Appellant.
*831 Daniel N. McPherson, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Robert Franklin appeals his conviction for possession of a controlled substance with intent to distribute, section 195.211, RSMo Cum.Supp.2008, and sentence as a prior and persistent drug offender to twenty-two years imprisonment. He contends that the trial court erred in overruling his Batson objection to the State's peremptory strike of a venireman, insufficient evidence was presented to support his conviction, and the trial court plainly erred in admitting evidence that his eight-month-old daughter was in the back seat of his vehicle during the police pursuit. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The conviction is affirmed. Rule 30.25(b).